Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/08/2022 was filed and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Applicant filed a substitute of specification and abstract on May 28, 2021, which have been approved by the Examiner. 
However, the disclosure is objected to because of the following informalities: 
In the [0015] paragraph of specification, line 5 of page 3, the reference number “1” should be changed to – 2 – which is “a base plate” as shown in Fig. 1. 
Appropriate correction is required.
		Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8, lines 20-27, recites “the third system module (50) has a positive adapter geometry for connection to a negative adapter geometry of a previous module and a negative adapter geometry for connection to a positive adapter geometry of a subsequent module, wherein the negative and positive adapter geometries are designed to be complementary to one another, wherein the negative and the positive adapter geometries can be connected to one another by a coupling device in a manner that is torsion-proof, captive, and dimensionally stable” and claim 14 further recites “one of the at least three sequentially positioned system modules has a positive adapter geometry and two or more negative adapter geometries.” 
The exact meanings of “a positive adapter geometry,” “a negative adapter geometry,” and “a negative adapter geometry for connection to a positive adapter geometry of a subsequent module” are confusing and not clearly understood. For instance, it is not clearly understood what is “a positive adapter geometry” or “a negative adapter geometry” as to how each geometry is defined. For instance, in the paragraphs [0023] and [0029] of specification describes: 
[0023]   In accordance with FIG. 4, an essentially round, for example central, cover (61) is inserted in the lower side of the connection module (30), in the center of which a platelet carrier plate (63) is arranged and fastened with three screws. Together with the cover (61) and the platelet carrier plate (63), the lower side forms a negative adapter geometry (38).
[0029]   The deformation module (40) has a positive adapter geometry (42) in the upper housing part (41), which comes into contact with the negative adapter geometry of the module carrying the supply module (40).
Specification and the provided Fig. 4 identifies the structural element (38) as “a negative adapter geometry” whereas the structural element (42) is identified as “a positive adapter geometry,” but the structural elements appear to be similar. Therefore, the claimed language of “a positive adapter geometry” and “a negative adapter geometry” is not clearly understood. 
Allowable Subject Matter
Claim 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 9-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Chen (10,065,327) shows a robotic tool changer comprising: a first system module  which is a mechanical module (see Figs. 1 and 2) that is mechanically adapted to the penultimate element and through which pneumatic connection lines (34 of Fig. 4) are led, a second system module in which the pneumatic connection lines are connected to transition points (12, 201) of an adapter geometry of a mechatronic combi-interface (12, 21), and a third system module (20) which is arranged between the second system module and the last element. 
Fig. 2 of Cookson et al. (US 2017/0057085) (see IDS) discloses a robot controller (125), a CPU (130) and a storage device (136) being provided in a system bus via a communication interface (138) (see paragraph [0022]). However, none of the provided references teaches or suggest the complete structural elements of the recited claim 8. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DIXON; MARK and BUIND; Kjell show a quick release coupler. 
Newell; Bruce D. displays electrical and pneumatic connections. 
Suzuki; Masataka, Geary; James W., and Sirkett; Daniel employ a robotic gripping apparatus. 
Kato; Yoshiaki and ULRICH; Flavio show a robotic device with three dimensional directional functioning. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922. The examiner can normally be reached M-F 8:00 AM-4:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL T CHIN/Primary Examiner, Art Unit 3651